Title: To James Madison from Edward Livingston, 2 February 1805
From: Livingston, Edward
To: Madison, James


Letter not found. 2 February 1805. Acknowledged in JM to Livingston, 25 Mar. 1805, where it is described as dealing with the Bastrop land claim in Louisiana and enclosing supporting documents. The letter and the enclosed documents, concerning the claim of Philip Hendrik Nering Bögel, Baron de Bastrop, for compensation for Indian trading rights of which he had been deprived, were presumably those that were transmitted to William Lattimore by JM on 2 Jan. 1806 and presented to the House of Representatives on 3 Jan. 1806 (JM to Lattimore, 2 Jan. 1806 [DNA: RG 59, DL, vol. 15]; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, D.C., 1834–56)., 9th Cong., 1st sess., 332).
